DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
(claim 11, line 1) “An automated system for controlling the vertical growth” should be changed to “An automated system for controlling a vertical growth”.
(claim 12, line 1) “An automated system for controlling the vertical growth” should be changed to “An automated system for controlling a vertical growth”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,299,970.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,875,843) and further in view of Abou-Sayed et al. (US 2017/0152728).
As concerns claim 1, Hill shows a method of controlling a vertical growth of at least one fracture in a subterranean formation, the method comprising: pumping a first fracturing fluid or slurry of a first specific gravity into said subterranean formation, wherein the first fracturing fluid or slurry has a fracture gradient higher than a formation fracture gradient (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54); and varying a density of the first fracturing fluid or slurry so as to vary the fracture growth direction, whereby the fracture growth direction in which at least one fracture is growing is changed to a second direction during pumping (claims 24 & 33).  Hill discloses the claimed invention except for receiving an information comprising at least one of: (a) a surface and/or a downhole pressure and temperature information indicating a fracture growth rate and a fracture growth direction, and (b) a surface and/or a downhole real time seismic information indicating the fracture growth rate and the fracture growth direction; and varying a density of the first fracturing fluid or slurry in dependence on the information so as to vary the fracture growth direction, whereby the fracture growth direction in which at least one fracture is growing is changed to a second direction during pumping.  Abou-Sayed teaches receiving an information comprising at least one of: (a) a surface and/or a downhole pressure and temperature information indicating a fracture growth rate and a fracture growth direction, and (b) a surface and/or a downhole real time seismic information indicating the fracture growth rate and the fracture growth direction; and varying a density of a first fracturing fluid or slurry in dependence on the information so as to vary the fracture growth direction, whereby the fracture growth direction in which at least one fracture is growing is changed to a second direction during pumping (paragraph 0004, 0016, 0034, 0049, 0122 & 0147).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hill, as taught by Abou-Sayed, to include at least one of surface and/or downhole pressure and temperature information and surface and/or downhole real time seismic information for the expected benefit of using the information to vary slurry density in order to vary the fracture growth direction, which improves the injection operation.  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that using surface and/or downhole monitoring equipment to provide fracture information would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 2, the combination teaches inputting the information into an automated manifold which automatically varies the density of the first fracturing fluid or slurry to steer fracture growth (Abou-Sayed: Fig. 1; paragraph 0004, 0016, 0034, 0049, 0122 & 0147).
As concerns claim 3, Hill shows pumping a second fracturing fluid or slurry of a second specific gravity into said subterranean formation, wherein the specific gravity of the second fracturing fluid or slurry is different from the specific gravity of the first fracturing fluid or slurry, thereby controlling the fracture growth direction of the at least one fracture in a vertical direction (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54).
As concerns claim 6, Hill shows wherein the specific gravity of the second fracturing fluid or slurry is varied by at least one of: (a) adding barite; (b) adding hematite; (c) adding a material having a specific gravity of at least 3.0; (d) increasing a pounds per gallon of a proppant per gallon of a carrier fluid; and (e) decreasing the pounds per gallon of the proppant per gallon of the carrier fluid (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54).
As concerns claim 7, Hill shows wherein the specific gravity of the first fracturing fluid or slurry is varied by at least one of: (a) adding barite; (b) adding hematite; (c) adding a material having a specific gravity of at least 3.0; (d) increasing a pounds per gallon of a proppant per gallon of a carrier fluid; and (e) decreasing the pounds per gallon of the proppant per gallon of the carrier fluid (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54).
As concerns claim 8, Hill shows pumping a third fracturing fluid or slurry of a third specific gravity into said subterranean formation, wherein the specific gravity of the third fracturing fluid or slurry is different from the specific gravity of the first fracturing fluid or slurry and the specific gravity of the second fracturing fluid or slurry (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54).
As concerns claim 9, Hill shows wherein the first fracturing fluid or slurry comprises a carrier fluid and a proppant and the first fracturing fluid or slurry is changed by varying a specific gravity of the carrier fluid used to suspend the proppant (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54).
As concerns claim 10, Hill shows wherein at least one proppant of varying specific gravity is used such that the proppant either sinks, is neutrally buoyant, or floats relative to the first fracturing fluid or slurry (Fig. 4 & 9A-9D; col 5, In 48-65; col 6, In 9-17; col 10, In 30 - col 11, In 52; col 17, In 32 - col 20, In 54).
As concerns claim 11, the combination teaches an automated system for controlling a vertical growth of at least one fracture in a subterranean formation, comprising: a pressure manifold; a first pit configured to hold a first fracturing fluid or slurry, the first pit being fluidly coupled to the pressure manifold; and wherein the automated system is configured to carry out the method of claim 1 by automatically operating the pressure manifold to vary the first fracturing fluid or slurry density so as to steer fracture growth (Abou-Sayed: Fig. 1; paragraph 0004, 0016, 0034, 0049, 0122 & 0147).
As concerns claim 12, the combination teaches an automated system for controlling a vertical growth of at least one fracture in a subterranean formation, comprising: a pressure manifold; a first pit configured to hold a first fracturing fluid or slurry, the first pit being fluidly coupled to the pressure manifold; a second pit configured to hold a second fracturing fluid or slurry, the second pit being fluidly coupled to the pressure manifold; and wherein the automated system is configured to carry out the method of claim 3 by automatically operating the pressure manifold to vary at least one of the first fracturing fluid or slurry density and the second fracturing fluid or slurry density so as to steer fracture growth (Abou-Sayed: Fig. 1; paragraph 0004, 0016, 0034, 0049, 0122 & 0147).
Allowable Subject Matter
Claims 4 and 5 would be allowable if a terminal disclaimer was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679